UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported): May 13, 2013 Old Line Bancshares, Inc. (Exact Name of Registrant as Specified in its Charter) Maryland 000-50345 20-0154352 (State of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1525 Pointer Ridge Place Bowie, Maryland (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, Including Area Code: 301-430-2500 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CRF 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4 (c) under the Exchange Act (17 CFR 240.13e- 4(c)) Section 8-Other Events Item 8.01 Other Events. Old Line Bancshares, Inc. (the “Registrant”) reports that, as a result of the issuance of shares of its common stock, par value $0.01 per share (“Common Stock”), in connection with its previously-reported acquisition of WSB Holdings, Inc. (“WSB”) on May 10, 2013, pursuant to an Agreement and Plan of Merger by and between the Registrant and WSB dated as of September 10, 2012, as amended, there were 9,767,400 shares of its Common Stock outstanding as of May 13, 2013, the business day following the closing of the merger. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. OLD LINE BANCSHARES, INC. Date:May 17, 2013 By:/s/ Mark A. Semanie Mark A. Semanie, Chief Operating Officer
